57 F.3d 1080NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
William D. HOOPINGARNER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-1516.
United States Court of Appeals, Tenth Circuit.
June 12, 1995.

Before TACHA, LOGAN and KELLY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
In 1990, petitioner pled guilty to one count of violating 21 U.S.C. 841(a)(1) and 846.  The United States District Court for the Southern District of Indiana sentenced him pursuant to U.S.S.G. 2D1.1.  Petitioner has now filed for a writ of habeas corpus under 28 U.S.C. 2241, claiming that his sentence was incorrectly calculated because the court improperly concluded that he intended to manufacture D-methamphetamine instead of L-methamphetamine.


3
We agree with the district court that petitioner has filed for relief in the wrong court.  Petitioner should seek relief in the court that sentenced in the Southern District of Indiana--not before the District of Colorado.  See Carter v. Attorney General of the United States, 782 F.2d 138, 141 (10th Cir.1986).  We therefore AFFIRM the district court's dismissal of petitioner's petition.


4
The mandate shall issue forthwith.


5
---------------



1 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470.